Citation Nr: 0519403	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-29 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for malaria.

2.  Enitlement to a compensable disability rating prior to 
September 23, 2003, and to a disability rating in excess of 
10 percent thereafter, for residuals of renal colic.

3.  Entitlement to a compensable disability rating for tinea 
cruris.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's original claim for service connection for 
malaria was denied in April 1959.  He was advised of the 
decision and his appellate rights later that same month.  He 
did not appeal the decision.  In August 2001, the veteran 
submitted a request to reopen the claim of entitlement to 
service connection for malaria.  

While the agency of original jurisdiction (AOJ) did send the 
veteran a letter in October 2001, which acknowledged he had 
submitted a claim to reopen the previously denied claim for 
service connection for malaria, the letter did not fully 
comply with VCAA notice requirements.  The letter solely 
addressed the evidence necessary to substantiate a claim for 
service connection and did not address what evidence is 
necessary to substantiate a claim to reopen a previously 
denied claim.  

Accordingly, on remand, the AOJ must send the veteran a 
letter advising him of the information and evidence not of 
record that is necessary to substantiate his claim to reopen 
the previously denied claim for service connection for 
malaria, which portion of the evidence he is to provide, 
which part, if any, VA will attempt to obtain on his behalf, 
and a request that he provide any evidence in his possession 
that pertains to his claim to reopen a claim for service 
connection for malaria.  

Further review of the claims file reveals the appealed 
February 2002 rating decision denied the veteran's claim on 
its merits rather than initially determining whether new and 
material evidence had been submitted to reopen the claim and 
consider its merits.  Likewise, the statement of the case, 
issued in May 2004, also addresses the claim on its merits 
without consideration of whether new and material evidence 
had been submitted to reopen the claim.  The statement of the 
case did not provide the veteran with the laws and 
regulations governing the finality of prior unappealed rating 
decisions.  Thus, a remand is warranted for correction of 
this jurisdictional defect.  See, e.g., Fulkerson v. West, 12 
Vet. App. 268, 269- 70 (1999) (per curiam) (setting aside a 
Board decision to enable the Board to observe the procedure 
required by law for reopening of final RO decisions) and 
(citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

Similarly, the Board broadly construes the veteran's January 
2003 notice of disagreement with the February 2002 rating 
decision as including the denial of increased evaluations for 
residuals of renal colic and for tinea cruris.  Although the 
AOJ requested the veteran be more specific in his appeal, he 
did not respond to that request.  Moreover, despite a 
subsequent April 2004 rating decision, which granted of a 10 
percent disability rating for residuals of renal colic, 
effective from September 23, 2003, the veteran has not 
withdrawn his appeal of the issue.  The RO has not issued the 
veteran a statement of the case that addresses these issues.  
Thus, a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30, Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  With respect to the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
malaria, the AOJ should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim to 
reopen the previously denied claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The AOJ should furnish the veteran 
and his representative a statement of the 
case with respect to the issues of 
entitlement to increased evaluations for 
residuals of renal colic and for tinea 
cruris.  The AOJ should return these 
issues to the Board only if the veteran 
files a timely substantive appeal.

3.  Then, the AOJ should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains adverse 
to the veteran, the AOJ should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




